Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 4, 2018

                                       No. 04-18-00502-CR

                                        Ronardo FAIRLY,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR3148
                           Honorable Joey Contreras, Judge Presiding


                                          ORDER

        After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on November 28, 2018. See TEX. R. APP. P. 38.6(a). We
cautioned Appellant that any further motions for extension of time to file the brief would be
disfavored.
       One day after the twice-extended deadline, Appellant filed a third motion for a thirty-day
extension of time to file the brief.
     Appellant’s motion is GRANTED IN PART. We ORDER Appellant to file the brief by
December 13, 2018.
     NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED.
        If Appellant fails to file the brief as ordered, we will immediately abate this appeal to the
trial court for an abandonment hearing.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court